Citation Nr: 1616448	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

2.  Entitlement to service connection for arterial thrombosis, claimed as vascular disease, to include as due to exposure to herbicides.

3.  Entitlement to service connection for right leg above-the-knee amputation, to include as due to exposure to herbicides.

4.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides.

5.  Entitlement to service connection for sleep disorder, also claimed as sleep apnea, to include as due to exposure to herbicides.

6.  Entitlement to service connection for skin rash of the bilateral forearms, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

These matters come to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

On his February 2012 substantive appeal, the Veteran requested a Travel Board hearing but he withdrew the hearing request in December 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that, subsequent to the RO's most recent adjudication of the Veteran's claims in an April 2015 Supplemental Statement of the Case (SSOC), the RO has obtained and associated with the claims file the Veteran's VA outpatient treatment records from the Texas Valley Coastal Bend Healthcare System (HCS), dated from May 2011 to July 2015, as well as the reports of general medical, hypertension disability, male reproductive organ conditions, knee and lower leg conditions, amputations disability, artery and vein conditions, sleep apnea disability, and scars and disfigurement disability Disability Benefits Questionnaire (DBQ) examinations conducted in June 2015.  The additional evidence received subsequent to the April 2015 SSOC is relevant to the issues being addressed in this appeal, and RO consideration of this additional evidence is not waived.  Accordingly, the Board must return these matters to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2015).

With regard to the claim for hypertension, the Veteran contends that his hypertension is related to his exposure to herbicides (Agent Orange) in Vietnam.  Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The Board finds that a VA examination or opinion should be obtained in this case to specifically address whether the Veteran's hypertension is related to his in-service Agent Orange exposure.  To that effect, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  Further, the Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension - in the Federal Register.  See e.g. 77 Fed. Reg. 47,924-01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 ... and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").

The foregoing satisfied the third McLendon element that there be an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is related to herbicide exposure during service.  See McLendon, 20 Vet. App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Accordingly, the claim is remanded to provide the Veteran with a medical examination to address that theory of causation.

With regard to the claim for skin rash on the forearms, the Veteran claims the onset of this condition in service.  During a November 2014 RO hearing, the Veteran testified that he has had skin rash on his forearms since he returned from his tour of duty in Vietnam.  He believes that his skin rash was caused by environmental factors, specifically, his exposure to herbicides while serving in Vietnam.  
Although the medical evidence of record does not show a currently diagnosed skin disorder, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Given the lay evidence in support of his claims, the Board finds that a VA examination of the Veteran should be obtained so as to determine the precise nature and etiology of the claimed skin disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records from the Texas Valley Coastal Bend HCS and any associated outpatient clinics dated from July 2015 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine whether there exists a relationship between his currently diagnosed hypertension and service.  The claims file must be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had onset in service, or is otherwise related to his military service, to include his presumed exposure to herbicides therein.

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam.

The Board is cognizant that there is no VA presumption of service connection for hypertension due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's hypertension is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc. 

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner must state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner must identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  Also, schedule the Veteran with an appropriate VA examination to determine any relationship between the claimed skin disability, to include psoriasis.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any skin disability is etiologically related to his period of active military service, to include the reported exposure to herbicides while serving in Vietnam.

The examiner is asked to fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.

A complete rationale must be provided for the opinion offered.

4.  After any pertinent outstanding records are added to the claims file, the RO must readjudicate the Veteran's claims on appeal, taking into consideration all newly acquired evidence associated with the claims file.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran, which must address all of the evidence of record since that issue was last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

